                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BETH BERAROV, and                              )
ANNELISA BINDRA,                               )
                                               )
       Plaintiffs,                             )
                                               )              No. 16 C 7355
       v.                                      )
                                               )              Judge Jorge L. Alonso
ARCHERS-DANIELS-MIDLAND                        )
COMPANY, and ADM ALLIANCE                      )
NUTRITION, INC.,                               )
                                               )
       Defendants.                             )

                          MEMORANDUM OPINION AND ORDER

       After plaintiffs’ horses died from ingestion of monensin, plaintiff Beth Berarov

(“Berarov”) and Annelisa Bindra (“Bindra”) filed against defendants Archer-Daniels-Midland

Company and ADM Alliance Nutrition, Inc. (“ADM Alliance”) (the manufacturer of the horse

feed plaintiffs allege contained monensin) a six-count, purported class-action complaint asserting

claims under the Illinois Food, Drug and Cosmetic Act and the Illinois Consumer Fraud and

Deceptive Business Practices Act, as well as claims for negligent misrepresentation, product

liability, unjust enrichment and breach of express warranty. 1 Defendants move to dismiss. For




1
  The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332(d)(2). Plaintiffs have
alleged that there are more than 100 class members, that the amount in controversy exceeds
$5,000,000.00 and that “any member of a class of plaintiffs is a citizen of a State different from
any defendants.” Id. Plaintiffs have alleged that Archer-Daniels-Midland Company is a
Delaware corporation with a principal place of business in Illinois and that ADM Alliance is an
Illinois corporation with a principal place of business in Illinois. (Compl. ¶¶ 9-10). Plaintiffs
have alleged that plaintiff Berarov is a citizen of Michigan and that plaintiff Bindra is a citizen of
South Carolina. (Plaintiff’s Jurisdictional Statement/Docket 42 at ¶¶ 4-5). The Court also has
jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).
the reasons set forth below, the Court grants in part and denies in part defendants’ motion to

dismiss [20].

I.     BACKGROUND

       The following facts are from plaintiffs’ complaint, and the Court takes them as true. In

their complaint, plaintiffs refer to defendants collectively as ADM, so this Court will, as well.

       Plaintiffs allege that defendant ADM Alliance (a subsidiary of defendant Archer-Daniels-

Midland Company) is one of the world’s largest manufacturers of animal feed. ADM produces

feed for both cattle and horses in the same facility, which is the crux of plaintiffs’ complaint. An

ingredient—monensin—used in cattle feed to increase weight is poisonous to horses, and

plaintiffs’ allege that using the same manufacturing lines to produce both cattle and horse feed

causes “an extraordinarily high, unacceptable, and undisclosed risk of cross-contamination to

purchasers of [defendant’s] horse feed products.” (Complt. ¶ 3). Plaintiffs allege that the risk of

cross-contamination from monensin can be reduced, but it cannot be eliminated unless a

manufacturer uses facilities dedicated to equine feed. Plaintiffs allege that the horse feeds ADM

manufactures on the same lines as cattle feed (and that are, thus, at risk for cross-contamination

with monensin) include: GROSTRONG, JUNIORGLO, PRIMEGLO, SENIORGLO,

POWERGLO, ULTRA-FIBER, PATRIOT, MOORGLO and HEALTHYGLO.

       Monensin is toxic to humans, who must wear protective clothing and a respirator while

using monensin. For horses, ingestion of monensin can be fatal. Plaintiffs allege that the

amount of monensin horses can safely ingest is unclear, because controlled studies to determine

the exact amount would kill horses and, thus, be unethical to conduct. Horses who ingest too

much monensin can experience colic, lack of coordination, tachycardia, kidney failure,




                                                 2
respiratory distress, paralysis and profuse sweating. There is no cure or antidote for a horse

exposed to too much monensin.

       Plaintiff Berarov lives in Michigan, where she operated Moonlyte Equestrian Center.

For years, Berarov has purchased (and used exclusively) ADM feed products for her own

thirteen horses and for the six other horses stabled at her center. She alleges she purchased ADM

products contaminated with monensin for those horses. Specifically, in March 2015, Berarov

noticed horses at her center becoming sick. She noticed them becoming tired with little exertion,

that they were lethargic and that they suffered tachycardia. Berarov had the feed analyzed and

learned that it was contaminated with monensin. Within a year, nine horses (eight of which were

owned by Berarov) stabled at Berarov’s equestrian center were euthanized due to symptoms

caused by monensin. Post-mortem necropsy reports indicated those horses had suffered

permanent cardiac and muscle damage from ingesting monensin.

       Plaintiff Bindra lives in South Carolina. She purchased new and/or used ADM products

contaminated with monensin for her horse, which she stabled in Beaumont, South Carolina. In

December 2014, Bindra’s horse showed signs of dehydration and colic after ingesting ADM

Alliance 12% Pellets and Patriot Supreme Performance Horse Feeds. Two days later, Bindra’s

horse died. The stable owner sent the feed for testing and learned the ADM feed contained

monsensin.

       Plaintiffs allege that defendants have made “misleading, false, and deceptive statements

in promotional materials and packaging” and “fail[ed] to disclose that the Products are

manufactured” using a process that creates “an unacceptably high risk of monensin

contamination.” (Complt. ¶ 29). Plaintiffs allege that defendants have made the following

statements on its website: (1) “ADM Alliance Nutrition offers consistent, high-quality feed




                                                 3
products . . . to help livestock producers achieve the greatest possible return from the grain and

forage they utilize in livestock production[;]” (2) “Each ADM product is specifically created to

help producers meet the nutritional demands of modern livestock while balancing environmental

concerns[;]” (3) ADM’s “FORAGE FIRST feeding programs . . . allow horses to perform at their

best and with less risk of digestive and metabolic disorders associated with high-grain rations[;]”

(4) “ADM Alliance Nutrition Equine Research is dedicated to developing the most effective

equine feeding programs with the best value for horse owners[;]” (5) “Horse owners know that

sound nutrition is one of the keys to longevity and performance[;]” (6) “ADM can deliver

complete feeds, premixes or nutritional supplements—whatever makes the most sense for the

family pleasure horse or the equine athlete[;]” and (7) “ADM offers a number of ingredients for

the horse feed manufacturer that enable horses to live long and healthy lives.” (Complt. ¶ 31).

       Plaintiffs also allege that, in response to press reports about the death of Bindra’s horse,

ADM issued a press release. In it, ADM stated, “Generations of healthy, winning horses have

shown that horse feed produced in multi-species facilities is safe.” ADM went on to make

statements about the amount of monensin horses can safely consume. Specifically, ADM stated:

       When monensin-treated cattle feed is manufactured in the same facilities as horse
       feed, trace residues of monensin can be found in the horse feed. These levels are
       far below levels that are harmful to horses. . . . Studies show that a 1000-pound
       horse can safely consume about 318 parts per million (ppm) in 30 pounds of feed.
       . . . At these levels, an average 1000-pound horse would have to eat 893 pounds
       of feed a day to consume a lethal level of monensin.

(Complt. ¶ 34).

       Plaintiffs allege that when ADM made these statements, it knew its manufacturing

process left an “unacceptably high risk of monensin contamination and equine death” and that

purchasers did not know about the potential for cross-contamination with monensin. (Complt ¶

39). Plaintiffs allege that defendants intended for consumers to rely on their false statements and



                                                 4
that plaintiffs did, in fact, rely on the statements to their detriment. Plaintiffs allege their reliance

was reasonable, because reasonable consumers do not expect horse feed to contain monensin or

to be manufactured using a process that creates an unacceptable risk of cross-contamination.

        Based on these allegations, plaintiffs filed a complaint in which they assert the following

claims: violation of the Illinois Food, Drug and Cosmetic Act (Count I), violation of the Illinois

Consumer Fraud and Deceptive Trade Practices Act (Count II), negligent misrepresentation

(Count III), strict product liability (Count IV), unjust enrichment (Count V) and breach of

express warranty (Count VI). Plaintiffs bring these claims on behalf of themselves and a class

they define as “all persons who purchased ADM equine feeds and nutritional supplements within

any applicable limitations period until notice is provided.” (Complt. ¶ 87). Defendants move to

dismiss.

II.     STANDARD ON A MOTION TO DISMISS

        The Court may dismiss a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure if the plaintiff fails “to state a claim upon which relief can be granted.” Fed.R.Civ.P.

12(b)(6). Under the notice-pleading requirements of the Federal Rules of Civil Procedure, a

complaint must “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). A complaint need not provide detailed factual allegations, but

mere conclusions and a “formulaic recitation of the elements of a cause of action” will not

suffice. Twombly, 550 U.S. at 555. To survive a motion to dismiss, a claim must be plausible.

Ashcroft v. Iqbal, 556 U.S. 662 (2009). Allegations that are as consistent with lawful conduct as

they are with unlawful conduct are not sufficient; rather, plaintiffs must include allegations that

“nudg[e] their claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.




                                                   5
       In considering a motion to dismiss, the Court accepts as true the factual allegations in the

complaint and draws permissible inferences in favor of the plaintiff. Boucher v. Finance Syst. of

Green Bay, Inc., 880 F.3d 362, 365 (7th Cir. 2018). Conclusory allegations “are not entitled to

be assumed true,” nor are legal conclusions. Iqbal, 556 U.S. at 680 & 681 (noting that a “legal

conclusion” was “not entitled to the assumption of truth[;]” and rejecting, as conclusory,

allegations that “‘petitioners ‘knew of, condoned, and willfully and maliciously agreed to subject

[him]’ to harsh conditions of confinement”). The notice-pleading rule “does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at

678-679.

III.   DISCUSSION

       A.      Preemption

       Defendants move to dismiss plaintiffs’ entire complaint, arguing that it is preempted by

regulations promulgated under the Federal Food, Drug and Cosmetic Act (“FDCA”), 21 U.S.C. §

301 et seq. The FDCA prohibits, among other things, delivering into interstate commerce any

food or drug that is “adulterated.” 21 U.S.C. § 331(a). A “drug” is “deemed to be adulterated” if

“the facilities or controls used” for “its manufacture . . . do not conform” with “good

manufacturing practice[.]” 21 U.S.C. § 351(a)(2)(B). A regulation titled “Current good

manufacturing practice” and promulgated pursuant to 21 U.S.C. § 371 (giving authority to the

Secretary to promulgate regulations under the FDCA) includes, as a drug under 21 U.S.C.

§351(a)(2)(B), “a drug contained in medicated feed[.]” 21 C.F.R. § 225.1(a).

       The regulations go on to state “[a]dequate procedures for all equipment used in the

manufacture and distribution of mediated feeds are essential to maintain proper drug potency and

avoid unsafe contamination of feeds with drugs.” 21 C.F.R. § 225.65(a). The regulations add:




                                                 6
       The steps used to prevent unsafe contamination of feeds shall include one or more
       of the following, or other equally effective procedures:

               (1) Such procedures shall, where appropriate, consist of physical means
               (vacuuming, sweeping, or washing), flushing, and/or sequential
               production of feeds.

               (2) If flushing is utilized, the flush material shall be properly identified,
               stored, and used in a manner to prevent unsafe contamination of feeds.

               (3) If sequential production of medicated feeds is utilized, it shall be on a
               predetermined basis designed to prevent unsafe contamination of feeds
               with residual drugs.

21 C.F.R. § 225.65(b)(1)-(3). Based on these regulations, defendants argue that plaintiffs’

claims are preempted, because they are “obstacles” to accomplishing Congress’ purpose.

       Federal preemption is an affirmative defense. Fifth Third Bank v. CSX Corp., 415 F.3d

741, 745 (7th Cir. 2005). Plaintiffs need not plead around an affirmative defense, but the Court

may dismiss on the basis of an affirmative defense, where plaintiffs allege, and thus admit, the

elements of the affirmative defense. Chicago Bldg Design, P.C. v. Mongolian House, Inc., 770

F.3d 610, 613-14 (7th Cir. 2014); United States Gypsum v. Indiana Gas Co., 350 F.3d 623, 626

(7th Cir. 2003).

       The Supremacy Clause in the United States Constitution declares that the “Constitution,

and the Laws of the United States which shall be made in Pursuance thereof . . . shall be the

supreme Law of the Land . . . any Thing in the Constitution or Law of any State to the Contrary

notwithstanding.” U.S. Const. Art. VI., cl. 2. Thus, “state laws that conflict with federal law are

‘without effect.’” Mutual Pharm. Co., Inc. v. Bartlett, 570 U.S. 472, 479-80 (2013) (citing

Maryland v. Louisiana, 451 U.S. 725, 746 (1981); McCulloch v. Maryland, 4 L.Ed. 579 (1819)).

       “Preemption fundamentally is a question of congressional intent.” English v. General

Elec. Co., 496 U.S. 72, 78-79 (1990). It takes three forms. “First, Congress can define explicitly




                                                  7
the extent to which its enactments pre-empt state law.” English, 496 U.S. at 78. Second, “state

law is preempted where it regulates conduct in a field that Congress intended the federal

government to occupy exclusively.” English, 496 U.S. at 79. Third, “state law is preempted if it

actually conflicts with federal law,” either because “it is impossible for a private party to comply

with both state and federal requirements,” or where state law “stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.” English, 496

U.S. at 79 (citing Florida Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142-43 (1963);

Hines v. Davidowitz, 312 U.S. 52, 67 (1941)).

       In this case, the Court considers that last form, implied preemption. Defendants do not

argue that Congress explicitly preempted plaintiffs’ claims. Rather, defendants argue that

plaintiffs’ claims are based on state law that stands as an obstacle to the accomplishment and

execution of the full purposes and objectives of Congress. To determine whether plaintiffs’ state

claims conflict, the Court “examines the federal statute as a whole” to identify “its purpose and

intended effects.” Aux Sable Liquid Products v. Murphy, 526 F.3d 1028, 1034 (7th Cir. 2008).

The Supreme Court has explained, though, that “[i]mplied preemption analysis does not justify a

‘freewheeling judicial inquiry into whether a state statute is in tension with federal objectives,”

because “it is Congress rather than the courts that preempt state law.” Chamber of Commerce of

U.S. v. Whiting, 563 U.S. 582, 607 (2011) (citations omitted). “[A] law must do ‘major damage’

to clear and substantial federal interests before the Supremacy Clause will demand that state law

surrender to federal regulation.” Patriotic Veterans, Inc. v. Indiana, 736 F.3d 1041, 1050 (2013).

       Defendants seem to be arguing that Congress’s purpose with the FDCA is “uniformity”

and to offer “a mix of choices” for avoiding cross-contamination in the manufacturing process.

(Def. Brief at 6-7). The Court thinks this paints Congress’s purpose with too fine a brush.




                                                  8
“Congress enacted the FDCA to bolster consumer protection against harmful products.” Wyeth

v. Levine, 555 U.S. 555, 574 (2009). The Court does not see a stricter state law as an obstacle to

that purpose. See Wyeth, 555 U.S. at 578 (“it appears that the FDA traditionally regarded state

law as a complementary form of drug regulation”); Patriotic Veterans, 736 F.3d at 1049 (“The

fact that a state has more stringent regulations than a federal law does not constitute conflict

preemption. Otherwise, every time a state chose to apply a more rigorous standard when

regulating conduct within the state, the result would be impermissible. We know, however, that

states frequently, and without preemption by federal law, create more stringent laws regarding

minimum wage, employment discrimination, educational standards, gambling, and highway

safety, to name a few.”).

       Defendants rely on Geier v. American Honda Motor Co., Inc., 529 U.S. 861 (2000), but

that case is different. “In Geier, the agency enacted a regulation deliberately allowing

manufacturers to choose between different options because the agency wanted to encourage

diversity in the industry . . . [and] to foster innovation.” POM Wonderful LLC v. Coca-Cola Co.,

573 U.S. 102, 120 (2014). The regulation at issue in Geier concerned which passive restraints

(meaning restraints such as airbags and automatic seat belts rather than manual restraints, such as

ordinary lap and shoulder seat belts) to require car manufacturers to install. Geier, 529 U.S. at

878-80. The Supreme Court noted that the Department of Transportation had concluded that the

real problem with automobile safety was that occupants failed to use their manual restraints (i.e,

seatbelts), a danger passive restraints, including airbags, could not entirely overcome. Geier, 529

U.S. at 875-80. Because airbags were expensive, because the DOT was hoping more states

would mandate the use of seatbelts and because DOT was hoping automobile manufacturers

would develop other, safer passive restraints, DOT “deliberately sought a gradual phase-in of




                                                  9
passive restraints” and decided not to require all cars to include airbags. Geier, 529 U.S. at 878-

80. Ultimately, the Supreme Court concluded that a state suit seeking to hold an automaker

liable for failing to install an airbag was an obstacle to the agency’s objective of promoting a mix

of alternate passive restraints. Geier, 529 U.S. at 886. In this case, by contrast, the

Congressional purpose is to protect consumers from adulterated food, and a stricter state law is

not an obstacle to that purpose. See Lefaivre v. KV Pharmaceutical Co., 636 F.3d 935, 941 (8th

Cir. 2011) (state-law claim for breach of warranty of merchantability not preempted by FDA’s

good manufacturing practices regulations, because it was not “an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress”).

        Furthermore, “[i]f Congress thought state-law suits posed an obstacle to its objectives, it

surely would have enacted an express preemption provision at some point during the FDCA’s

70-year history.” Wyeth, 555 U.S. at 574. It clearly knows how. See e.g. 21 U.S.C. § 379r (“no

State or political subdivision of a State may establish or continue in effect any requirement— . . .

(2) that is different from or in addition to, or that is otherwise not identical with, a requirement

under this chapter . . .”).

        Defendants have not shown that they are entitled to judgment on the pleadings with

respect to their preemption affirmative defense, and their motion is denied as to preemption.

        B.      Illinois Food, Drug and Cosmetic Act

        In Count I, plaintiffs seek relief under the Illinois Food, Drug and Cosmetic Act

(“ILFDCA”), 410 ILCS § 620/1 et seq. Defendants move to dismiss Count I on the grounds that

the Illinois Food, Drug and Cosmetic Act does not provide a private right of action.

        The Court agrees. See United Food and Commercial Works Unions and Emp’rs Midwest

Health Benefits Fund v. Walgreen Co., Case No. 12 C 204, 2012 WL 3061859 at *3 (N.D. Ill.




                                                  10
July 26, 2012) (“the ILFDCA, and similar state statutes do not create a private right of action”).

First, nothing in the text of the Act offers an explicit private right of action. Second, the Court

does not think the Illinois Supreme Court would imply a private right of action, which it does

only in the presence of four factors, among them that “implying a private right of action is

necessary to provide an adequate remedy for violations of the statute.” Fisher v. Lexington

Health Care, Inc., 188 Ill.2d 455, 460 (Ill. S.Ct. 1999). In Fisher, the Illinois Supreme Court

declined to find an implied private right of action for retaliation against nursing home

employees, because, among other things the “legislature provided a statutory framework to

encourage reporting of violations and to punish retaliation,” such that it was not “necessary to

imply a private right of action for employees in order to effectuate the purposes of the Act.”

Fisher, 188 Ill.2d at 467. The same is true in this case, where the legislature, instead of

including a private right of action, made violations a misdemeanor, gave state’s attorneys the

duty to bring proceedings when the “Director reports any violations of this Act,” and gave the

Director the power to seek injunctive relief. See 410 ILCS 620/4; 410 ILCS 620/5; 410 ILCS

620/7. Thus, this Court does not think the Illinois Supreme Court would imply a private right of

action in the Illinois Food, Drug and Cosmetic Act. See also Collins v. Bentz of Naperville, Case

No. 3-12-433, 2013 IL App (3d) 120443-U at *5) (Westlaw) (Ill. App. 3d June 14, 2013) (“there

are available statutory remedies [under the ILFDCA] and an implied private right of action is not

necessary”).

       Accordingly, the Court grants defendants’ motion to dismiss Count I and dismisses Count

I with prejudice.




                                                 11
       C.      Illinois Consumer Fraud Act

       In Count II, plaintiffs seek relief under the Illinois Consumer Fraud and Deceptive Trade

Practices Act (“ICFA”), 815 ILCS 505/1 et seq. To state a claim, plaintiffs must allege: “(1) a

deceptive act or practice by the defendant; (2) the defendant’s intent that the plaintiff rely on the

deception; (3) the occurrence of the deception in the course of conduct involving trade or

commerce, and (4) actual damage to the plaintiff (5) proximately caused by the deception.”

Avery v. State Farm Mut. Auto Ins. Co., 216 Ill. 2d 100, 180 (Ill. S.Ct. 2005). Defendants move

to dismiss Count II on the grounds that plaintiffs have failed to allege that the disputed

transactions occurred primarily and substantially in Illinois.

       The Illinois Supreme Court has concluded that “the General Assembly did not intend the

Illinois Consumer Fraud Act to apply to fraudulent transactions which take place outside of

Illinois.” Avery, 216 Ill.2d at 185. Thus, in order to state a claim, plaintiffs must allege facts

indicating “the circumstances that relate to the disputed transactions occur[red] primarily and

substantially in Illinois.” Avery, 216 Ill.2d at 187. In Avery, the Illinois Supreme Court rejected

a nationwide class-action under the ICFA, explaining it was “insufficient” that “a scheme to

defraud was ‘disseminated’ from [defendant’s] headquarters[.]” Avery, 216 Ill.2d at 189. The

Illinois Supreme Court noted that, for example, the named plaintiff resided in Louisiana, garaged

his car in Louisiana and had his car repaired in Louisiana, which meant “the overwhelming

majority of the circumstances which relate[d] to [plaintiff’s] and the other out-of-state plaintiffs’

claims proceedings—the disputed transactions in this case—occurred outside of Illinois.” Avery,

216 Ill.2d at 188. Ultimately, the Illinois Supreme Court said “the out-of-state plaintiffs in this

case have no cognizable cause of action under the Consumer Fraud Act.” Avery, 216 Ill.2d at

188. Plaintiffs have had better luck stating a claim under the ICFA, where they have alleged that




                                                  12
they signed contracts containing Illinois choice-of-law provisions, that the contracts were

accepted in Illinois and that they sent their payments to defendants in Illinois. Morrison v. YTB

Intern., Inc., 649 F.3d 533, 537 (7th Cir. 2011).

       The Court agrees that plaintiffs have not alleged that the disputed transactions occurred

primarily and substantially in Illinois. Plaintiffs allege that defendants are headquartered in

Illinois, but that does not suffice under Avery. Avery, 216 Ill.2d at 189. Plaintiffs allege that

Bindra’s horse consumed ADM products in South Carolina, where it died, and that Berarov’s

horses consumed ADM products in Michigan, where they died. Plaintiffs include no allegations

as to where they purchased the products, how they paid for the products or where they were

when they relied on the alleged misstatements. Accordingly, plaintiffs have not alleged that the

disputed transactions occurred primarily and substantially in Illinois, and they have not stated a

claim under the Illinois Consumer Fraud and Deceptive Trade Practices Act.

       Defendants’ motion to dismiss is granted as to Count II, and the Court dismisses Count II

without prejudice.

       D.      Strict product liability

       In Count IV, plaintiffs seek to hold defendants liable on a strict product liability theory.

Defendants do not seek to dismiss plaintiff Bindra’s strict liability claim. They seek to dismiss

only plaintiff Berarov’s claim.

       With respect to some, though not all, of plaintiffs’ claims, defendants argue that a conflict

of laws requires the Court to consider what law to apply. Defendants argue that a conflict of

laws requires the Court to apply Michigan law to Berarov’s strict product liability claim. A court

sitting in diversity (which this Court is doing in this case) applies the choice-of-law-rules used by

the state where the federal court in which the case was filed sits. NewSpin Sports, LLC v. Arrow




                                                    13
Electronics, Inc., 910 F.3d 293, 300 (7th Cir. 2018). Under Illinois law, to determine what

state’s law to apply to tort claims, courts use the most-significant-relationship test, which is to

say that “the law of the place of injury controls unless Illinois has a more significant relationship

with the occurrence and with the parties.” Esser v. McIntyre, 169 Ill.2d 292, 298 (Ill. S.Ct.

1996).

         Defendants argue that with respect to plaintiff Berarov, the law of Michigan applies to

her claim for strict product liability. The Court agrees that the facts as alleged in plaintiffs’

complaint suggest Michigan law applies. Although plaintiffs do not allege where they purchased

the feed, plaintiffs allege that it was in Michigan that Berarov’s horses consumed the ADM feed

laced with monensin and in Michigan that the horses died. The injury, then, occurred in

Michigan. Plaintiffs have not alleged that Illinois has a more significant relationship with the

occurrence or the parties, aside from the fact that defendants are headquartered here. Thus, the

Court applies the default rule and concludes the law of the place of injury controls.

         Defendants argue that Berarov’s claim labeled “Strict Products Liability” should be

dismissed, because Michigan law does not recognize a claim for strict product liability. See Dow

v. Rheem Mfg. Co., Case Nos. 09-13697 & 10-10753, 2012 WL 1621368 at *9 (E.D. Mich. May

9, 2012) (“The Michigan Supreme Court ‘has repeatedly noted that manufacturers and sellers are

not insurers, and they are not absolutely liable for any and all injuries sustained from the use of

their products.’”) (citations omitted). This argument is a non-starter. Plaintiffs need not plead

legal theories; they need only plead plausible claims. Hatmaker v. Memorial Med. Ctr., 619 F.3d

741, 743 (7th Cir. 2010). If Count IV states a claim, the fact that plaintiffs put the wrong label

on it does not matter.




                                                  14
       Under Michigan law, a “prima facie case for product liability, under either a negligence

or warranty theory, requires proof of a causal relationship between the defect and the damage of

which the plaintiff complains.” Mulholland v. DEC Int’l Corp., 443 N.W.2d 340, 349 (Mich.

S.Ct. 1989). Plaintiffs have alleged as much, but the Michigan Product Liability Act also affects

plaintiff’s claim. Defendants point out two respects in which they believe Berarov’s claim is not

plausible under the statute.

       First, the Michigan Product Liability Act states:

       In a product liability action brought against a manufacturer or seller for harm
       allegedly caused by a product, there is a rebuttable presumption that the
       manufacturer is not liable if, at the time the specific unit of the product was sold
       or delivered to the initial purchaser or user, the aspect of the product that
       allegedly caused the harm . . . was in compliance with regulations or standards
       relevant to the event causing the death or injury promulgated by a federal or state
       agency responsible for reviewing the safety of the product.

Mich. Comp. Law § 600.2946(4) (emphasis added). The italicized language sounds to this Court

like an affirmative defense, because it sounds like the statute applies if defendant establishes that

it was in compliance with regulations. The Court thinks the Supreme Court of Michigan would

agree, because they have described similar language in § 600.2946(5) (“the manufacturer is not

liable . . . if the drug was approved for safety and efficacy by the United States food and drug

administration . . .”) as a defense. See Taylor v. Smithkline Beecham Corp., 658 N.W.2d 127,

131 (Mich. S.Ct. 2003) (“[A] manufacturer . . . that has been approved by the FDA has an

absolute defense to a products liability claim if the drug and its labeling were in compliance with

the FDA’s approval . . .”). Because the Court interprets § 600.2964(4) as providing an

affirmative defense, plaintiffs need not plead around it. 2



2
 Defendants argue that an exhibit attached to their motion to dismiss establishes they were in
compliance with federal regulations such that § 600.2946(4) applies to plaintiff’s claim. The
Court does not consider documents outside the pleadings on a motion to dismiss. Fed.R.Civ.P.

                                                  15
        Next, defendants cite § 600.2946(2), which states:

        In a product liability action brought against a manufacturer or seller for harm
        allegedly caused by a production defect, the manufacturer is not liable unless the
        plaintiff establishes that the product was not reasonably safe at the time the
        specific unit of the product left the control of the manufacturer or seller and that . .
        . a technically feasible alternative production practice was available that would
        have prevented the harm without significantly impairing the usefulness or
        desirability of the product to users and without creating equal risk of harm to
        others.

Mich. Comp. Laws § 600.2946(2) (emphasis added). Unlike § 600.2946(4), which is phrased to

indicate a defense, this section is phrased as facts a plaintiff must establish, i.e., as elements of a

plaintiff’s claim. The Court concludes that plaintiffs have plausibly alleged an alternative

production practice: they allege defendants could produce the feed on a line dedicated to horse

products. The Court does not, however, find in plaintiffs’ complaint any allegations that the feed

was not reasonably safe when it left ADM’s control.

        Accordingly, the Court agrees that plaintiff Berarov has not stated a claim for product

liability in Count IV. The Court grants defendants’ motion to dismiss Count IV as to plaintiff

Berarov, and her Count IV is dismissed without prejudice.

        E.      Negligent misrepresentation

        In Count III, plaintiffs assert negligent misrepresentation, a tort with elements essentially

the same as fraud, except the plaintiffs need not allege that defendants knew the statement was

false. Abazari v. Rosalind Franklin Univ. of Med. & Science, 40 N.E.3d 264, 272 (Ill.App.Ct.

2nd Dist. 2015).



12(d). The document is not part of the pleadings, because plaintiffs did not refer to it in their
complaint nor is it central to their claims. See EEOC v. Concentra, 496 F.3d 773, 778 (7th Cir.
2007). That defendants referred to their exhibit in the press release that plaintiffs attached to
their complaint and that contained some of defendants’ alleged misstatements does not make the
exhibit part of the pleadings. Plaintiffs have not alleged that defendants’ reference to the exhibit
in defendants’ press release was a misstatement, so the exhibit is not central to plaintiffs’ claims.

                                                  16
       Defendants move to dismiss this claim on the grounds that its statements are mere

puffery, which are not actionable as fraud. Avery, 216 Ill.2d at 173-74. As the Illinois Supreme

Court has explained, “‘[p]uffing denotes the exaggerations reasonably to be expected of a seller

as to the degree of quality of his or her product, the truth or falsity of which cannot be precisely

determined.” Avery, 216 Ill.2d at 173. Thus, words such as “best” or “‘high-quality,’ ‘expert

workmanship,’ ‘custom quality,’ ‘perfect,’ ‘magnificent,’ ‘comfortable,’ and ‘picture perfect’”

are puffery, not actionable as statements of fact. Barbara Sales, Inc. v. Intel Corp., 227 Ill.2d 45,

73 (Ill. S.Ct. 2007). Another reason Illinois does not allow puffery as the basis for fraud or

misrepresentation is that “no reasonable consumer would rely on such an implicit assertion as the

sole basis for making a purchase.” Barbara Sales, 227 Ill.2d at 74.

       The Court agrees that some of the statements plaintiffs allege to be misrepresentations

contain puffing. Nonetheless, plaintiffs include allegations of at least a couple statements that,

according to plaintiffs’ allegations, are actionable misrepresentations. For example, plaintiffs

allege that ADM represented on its website that it offered “consistent” products, which plaintiffs

allege to be false in that some of ADM’s products were cross-contaminated with enough

monensin to kill their horses. In addition, plaintiffs allege that, after the death of Bindra’s horse,

defendants issued a press release in which it stated both the amount of monensin a horse could

safely consume and that their products contained less, i.e., only trace amounts. Plaintiffs allege

that was false in that defendants’ feed contained enough monensin to kill their horses.

       Next, defendants argue that plaintiffs have not included sufficient allegations to make

their allegation of reliance plausible. See Roppo v. Travelers Comm. Ins. Co., 869 F.3d 568, 591

(7th Cir. 2017) (plaintiff’s “complaint must allege facts which suggest she plausibly relied on

defendants’ alleged misrepresentations”) (citing Iqbal, 556 U.S. at 678). Defendants point out




                                                  17
that plaintiffs have not alleged they actually read the alleged misrepresentations, and the Court

agrees that without such allegations, a bare and conclusory allegation of reliance is not plausible.

See Chavez v. Church & Dwight Co., Inc., Case No. 17 C 1948, 2018 WL 2238191 at *11 (N.D.

Ill. May 16, 2018) (“By failing to allege that he read the statements on [defendant’s] website,

there is no basis to conclude that [plaintiff] relied on them in purchasing [the product] or that

they induced him to purchase the [product].”).

       Plaintiffs have not alleged a plausible claim for negligent misrepresentation.

Accordingly, Count III is dismissed without prejudice.

       F.      Breach of express warranty

       In Count VI, plaintiffs assert a claim for breach of express warranty. To state a claim for

breach of express warranty under Illinois law, plaintiffs must allege: “(1) the seller made an

affirmation of fact or promise; (2) relating to the goods; (3) which was part of the basis of the

bargain; and (4) seller guaranteed that the goods would conform to the affirmation or promise.”

Kmak v. Sorin Group Deutschland GmbH, Case No. 17 CV 4759, 2017 WL 8199974 at *5 (N.D.

Ill. Dec. 12, 2017).

       Defendants argue that this claim should be dismissed for the same reasons as Count IV:

that defendants’ statements were puffery and that plaintiffs have not alleged they saw the

statements before purchasing ADM feed. The Court agrees that puffery cannot form the basis of

an express warranty. Corwin v. Connecticut Valley Arms, Inc., 74 F. Supp.3d 883, 892 (N.D. Ill.

2014) (“Opinions that a product is ‘premium’ or ‘perfect’ do not generally create express

warranties.”). While the Court recognizes that some of the statements plaintiffs alleged to be

misrepresentations contain non-actionable puffery, the Court has already concluded that

plaintiffs have adequately alleged some actionable misstatements.




                                                 18
       The problem with this claim, like the claim for fraudulent misrepresentation, is that

plaintiffs have not alleged they ever saw the alleged misstatements or that the misrepresentations

were made to them when they purchased the ADM feed. Thus, they have failed to allege

plausibly that the misstatements were part of the basis of the bargain. See Kmak, 2017 WL

8199974 at *5 (dismissing claim for breach of express warranty where “[p]laintiff ha[d] not

alleged that she reviewed any manufacturer documents—not even brochures or advertisements—

prior to use, what more the purchase, of [the product]”); Felley v. Singleton, 705 N.E.2d 930, 934

(Ill. App. Ct. 2nd Dist. 1999) (“affirmations of fact made during a bargaining process regarding

the sale of goods are presumed to be part of the basis of the bargain”).

       Plaintiffs have failed to allege a plausible claim for breach of express warranty.

Defendants’ motion to dismiss is granted as to Count VI, which is dismissed without prejudice.

       G.      Unjust enrichment

       In Count V, plaintiffs seek relief for unjust enrichment. Plaintiffs allege that “[a]s a

result of ADM’s . . . sale of the Products, ADM was enriched at the expense of plaintiffs and

class members through the payment of the purchase price . . .” (Complt. ¶ 127). Plaintiffs allege

“it would be unjust or inequitable for ADM to retain the benefit without restitution to Plaintiffs

and class members for the monies paid to ADM for the Products.” (Complt. ¶ 129).

       As defendants point out, under Illinois law, “recovery for unjust enrichment is

unavailable where the conduct at issue is the subject of an express contract between the plaintiff

and defendant.” Cohen v. American Sec. Ins. Co., 735 F.3d 601, 615 (7th Cir. 2013). That is

because unjust enrichment is an equitable claim based on an implied contract; “[i]f an express

contract exists to govern the parties’ conduct, then there is no room for an implied contract.”

Cohen, 735 F.3d at 615. As the Seventh Circuit explained in Cohen, parties can plead claims in




                                                19
the alternative, but “the inconsistent-pleading option in this context is limited.” Cohen, 735 F.3d

at 615. “A plaintiff may plead as follows: (1) there is an express contract, and the defendant is

liable for breach of it; and (2) if there is not an express contract, then the defendant is liable for

unjustly enriching himself at my expense.” Cohen, 735 F.3d at 615.

        Plaintiffs argue that they have not incorporated any contract allegations into their unjust

enrichment claim. Strictly speaking, that is true: plaintiffs did not incorporate by reference any

contract allegations from other parts of their complaint into their unjust enrichment claim.

Plaintiffs do, however, reference a contract for the sale of goods by alleging they paid a

“purchase price” and by alleging defendants should not be allowed to retain “monies paid to

ADM for the Products.” As plaintiffs have alleged it, their unjust enrichment claim is not

alleged in the alternative but, instead, is based on money paid in exchange for a product, i.e., on a

contract for the sale of goods. See 810 ILCS 5/2-204 (“A contract for sale of goods may be

made in any manner sufficient to show agreement, including conduct by both parties which

recognizes the existence of such a contract.”).

        Defendants’ motion to dismiss is granted as to Count V, and Count V is dismissed

without prejudice.

        H.      Defendants’ request to strike class allegations

        Finally, defendants ask the Court to strike plaintiffs’ class allegations, because defendants

do not like plaintiffs’ alleged class definition. Defendants are concerned that the class definition

plaintiffs allege in their complaint—“all persons who purchased ADM equine feeds and

nutritional supplements” during the class period—is overly broad and will inevitably include

scores of individuals who were never injured by ADM equine feeds. The Court need not




                                                   20
concern itself with an appropriate class definition unless and until a party moves for class

certification. Defendants’ request that class allegations be stricken is denied.

IV.    CONCLUSION

       For the reasons set forth above, the Court grants in part and denies in part defendants’

motion to dismiss [20]. The Court dismisses Count I with prejudice. The Court dismisses

Counts II, III, V and VI without prejudice. The Court dismisses without prejudice plaintiff

Berarov’s Count IV. Plaintiff Bindra’s Count IV remains.

       Plaintiffs are granted leave to file an amended complaint by February 22, 2019, should

they so choose. This case is set for a status hearing on March 12, 2019 at 9:30 a.m.




SO ORDERED.                                           ENTERED: January 22, 2019




                                                      _________________________________
                                                      JORGE L. ALONSO
                                                      United States District Judge




                                                 21
